 

Fii,,§.®

We?zms
UNITED STATES DISTRICT CoURIOUeEr-'<~ ms
BY

THERN D!S;'P\!CT OF C-LL¢FC:'?N!A

 

AO 245]3 (CASDRev. 02/18) Judgment in a Criminal Case '

 

 

 

 

 

 

 

 

soUTHERN DISTRICT 011 CALIFORNIA ”E:°"
UNrrEr) srArEs oF AMERICA JUDGMENT IN A CRIMINAL CASE
V (For Offenses Committed On or After Novernber l, 1987)

JONATHAN ARANDA-LOPEZ (01)
Case Number: 18CR3 752-AJB

 

Nancy Bryn Rosenfeld i
Defendant’s Attomey

REGIsTRATIoN No. 71625298

|:| _

THE DEFENDANT:

pleaded guilty to count(s) One Of the Informati()n

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Count
Title & Section Nature of Offense Number!s!
8:1326 Removed Alien Found in the United States 1

 

The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

|:| The defendant has been found not guilty on count(s)

 

|:| Count(s) dismissed on the motion cf the United States.

 

Assessment : $lUO.UO - Remitted

JVTA Assessment*: $

;Justice for Victims Of Trafficking Act of 2015, Pub. L. No. 114-22.
Fine Waived m Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this disn'ict Within 30 days of any
change of name, residence, or mailing address until all iines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

October 9` 20_18 ' . ,,

Imposit of Sentence

     

   

 

ON. ANTHONY J. AGLIA
UNITED STATES TRICT JUDGE

18CR3752-AJB

AO 245B (CASD Rev. 02/1 8) Judgment in a Criminal Case

 

DEFENDANT: JONATHAN ARANDA-LOPEZ (01) Judgment - Page 2 of ii
CASE NUMBER: 18CR3752-AJB

lMPRISONl\/IENT

The defendant is hereby committed to the custody cf the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED

m Sentence imposed pursuant to Title 8 USC Section 1326(b).

l:l The court makes the following recommendations to the Bureau of Prisons:

l:l The defendant is remanded to the custody of the United States Marshal.

|:I The defendant shall surrender to the United States Marshal for this district:

|:l at A.M. on

 

 

|:l as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

ij on or before
\:l as notified by the United States Marshal.

13 as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
' at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

lSCR3752-AJB

 

